  Case 1:21-cr-00057-DKW Document 1 Filed 04/27/21 Page 1 of 6                PageID #: 1


                                                                       FILED
                                                                       FILED IN THE
                                                              UNITED
                                                              UNITED STATES
                                                                     STATES DISTRICT COURT
                                                                   DISTRICT OF HAWAII
                                                                   DISTRICT                  9T
JUDITH A. PHILIPS                                              Apr 27, 2021, 10: lOatfi
Acting United States Attorney                                 Michelle    Rynne, C
                                                              M ich e lle Rynne, Clerk  of Court
                                                                                   lerk of Court

District of Hawaii

MICAH SMITH
CHRIS A. THOMAS #3514
Assistant U.S. Attorneys
United States Attorney's Office
District of Hawaii
Room 6- 100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Email: Micah.Smith@usdoj.gov
       Chris. Thomas@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )   CR. NO. 21- 00057 DKW
                                     )
             Plaintiff,              )   INFORMATION
                                     )
     vs.                             )   [21 U.S.C §§ 846
                                     )   and 841(b)(1 )(B)]
PHRYSTAL BACIO,                      )
                                     )
             Defendant.              )
                                     )
_____________)

                                INFORMATION
     Case 1:21-cr-00057-DKW Document 1 Filed 04/27/21 Page 2 of 6         PageID #: 2




The U.S. Attorney charges:

                        Conspiracy to Distribute and Possess
                     with Intent to Distribute Methamphetamine
                                   (21 U.S.C. § 846)

        1.    From a precise date unknown, but by at least in or around June 2019,

and continuing to in or around January 2020, within the District of Hawaii and

elsewhere, PHRYSTAL BACIO, the defendant, and others known and unknown,

did knowingly and intentionally combine, conspire, confederate, and agree with

each other to violate the controlled substances laws of the United States.

        2.    It was a part and an object of the conspiracy that PHRYSTAL

BACIO, the defendant, and others known and unknown, would and did distribute

and possess with intent to distribute a controlled substance in violation of Title 21,

United States Code, Section 841(a)(l).

        3.    The controlled substance that PHRYSTAL BACIO, the defendant,

conspired to distribute and possess with intent to distribute was at least 50 grams or

more of a mixture and substance containing a detectable amount of

methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II

controlled substance, in violation of Title 21, United States Code, Sections

841(a)(l) and 841(b)(l)(B).

II

II


                                           2
  Case 1:21-cr-00057-DKW Document 1 Filed 04/27/21 Page 3 of 6           PageID #: 3




                                     Overt Acts

      4.     In furtherance of the conspiracy and to effect the illegal objects

thereof, the following overt acts, among others, were committed within the District

ofHawai'i and elsewhere:

             a.    On or about November 2, 2019, co-defendant ARTHUR BRUN

(charged in Crim. No. 20-00024-DKW (D. Haw.)) called PHRYSTAL BACIO, the

defendant, by phone and asked, in substance and in part, whether BACIO had any

"stuff' to which BACIO responded, "Yeah." BRUN inquired "How much?" to

which BACIO responded "12." BRUN informed BACIO, in substance and in

part, "Just waiting for mine ... this afternoon." BACIO informed BRUN, in

substance and in part, that she could "throw [him] something." Later, BRUN and

BACIO spoke again and BACIO inquired, in substance and in part, whether

BRUN would "like one half or one whole one?" BRUN responded, in substance

and in part, "may as well get one whole one fuck um."

            b.     On or about November 3, 2019, BRUN called BACIO and

asked, in substance and in part, if BACIO "can do two or just one?" BACIO

responded, "I can" to which BRUN asked, "You get it? Okay, probably two mo'

fuck." BACIO responded, "Okay I gotta make em."

            c.     On or about November 15, 2019, BRUN called BACIO and

asked, in substance and in part, "Eh, what is the cheapest you can give me one half

                                          3
  Case 1:21-cr-00057-DKW Document 1 Filed 04/27/21 Page 4 of 6          PageID #: 4




at?" BACIO responded, in substance and in part, "One half ... what?" BRUN

replied, "P." BACIO informed BRUN, in substance and in part, "Um I don't

know probably like five." BRUN accepted that price and informed BACIO, in

substance and in part, that he "no more nothing right now" because he had a

"couple ounces that [he] going drop off and then .... "

             d.    On or about November 18, 2019, BRUN called BACIO and

informed her, in substance and in part, that he was going to "Steven's" and he had

to leave soon. BACIO responded, in substance and in part, that she was "still

trying to fricking do everything so [she] still gotta weigh them out." BRUN

asked, in substance and in part, if BACIO could "just make two half ounces out of

one." BACIO agreed, in substance and in part, to take out two half ounces for

BRUN and meet BRUN at a location to be determined later.

      All in violation of Title 21, United States Code, Section 846.

                                 Forfeiture Notice

      1.     The allegations set forth in paragraphs 1-4 of this Information are

hereby realleged and incorporated by reference for the purpose of noticing

forfeiture pursuant to Title 21, United States Code, Section 853.

      2.     The United States hereby gives notice that, pursuant to Title 21,

United States Code, Section 853, upon conviction of the offense in violation of

Title 21, United States Code, Sections 846 and 84l(b)(l)(B), charged in this

                                         4
     Case 1:21-cr-00057-DKW Document 1 Filed 04/27/21 Page 5 of 6         PageID #: 5




Information, PHRYSTAL BACIO, the defendant, shall forfeit to the United States

any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as the result of such violations and any and all property used, or

intended to be used, in any manner or part, to commit, or to facilitate the

commission of, such violations.

        3.    Ifby any act or omission of the defendant, any of the property subject

to forfeiture described in paragraph 2 above:

              a.    cannot be located upon the exercise of due diligence;

              b.    has been transferred or sold to, or deposited with, a third party;

              c.    has been placed beyond the jurisdiction of the court;

              d.    has been substantially diminished in value; or

              e.    has been commingled with other property which cannot be

                    subdivided without difficulty,

II

II

II

II

II

II

II

                                           5
  Case 1:21-cr-00057-DKW Document 1 Filed 04/27/21 Page 6 of 6            PageID #: 6




the United States will be entitled to forfeiture of substitute property up to the value

of the property described above in paragraph 2, pursuant to Title 21, United States

Code, Section 853(p ).


      DATED: April ;)..7, 2021, at Honolulu, Hawaii.




                                  ~  Acting United States Attorney
                                     District of Hawaii



                                    MICAH SMITH
                                    CHRIS A. THOMAS
                                    Assistant United States Attorneys




United States v. Phrystal Bacio
Information
Cr. No.
                                          6
